DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8-11 objected to because of the following informalities:  
Claim 8 recites the acronyms InP and SiN without first indicating what they are intended to represent. For the purpose of examination, InP has been interpreted as “Indium phosphide”, and SiN has been interpreted as “Silicon nitride”.
Claims 9 recites he limitation “a reception device according to claim 1”. However, as the reception device of claim 1 has already been established, this should read, “the reception device according to claim 1”.
Claims 10-11 depend from claim 9 and are therefore objected to for the same reason(s) as stated above. 




Claim Rejections - 35 USC § 112
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites numerous instances of the phrases “able to” and “capable of”, such as “the reception device being able to receive a signal from a phased antenna array”, “a light source capable of generating an optical carrier”, “a modulator able to modulate at least one of the phase and the amplitude of an incident signal”, “a photodiode connected to the control port and able to measure the optical intensity of the signal of the control port”, and “a controller able to control the modulation of each modulator”. The use of the phrases “able to” and “capable of” renders it unclear whether or not the claimed devices are actually performing the recited functions (ex. It is unclear if the reception device is actually receiving a signal from the phased antenna array, or if it simply “able to” without actually receiving such a signal).
Claim 1 recites the limitation "the signals from the N elementary antennas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the phase and the amplitude of an incident signal" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the M optical beams" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first port not connected to one of the M optical beams" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the other ports” in line 16. It is unclear as to which ports this limitation is referring. 
Claim 1 recites the limitation "the optical intensity" in s 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the signal of the control port" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Claim 2 recites the limitation “two additional paths”. It is unclear what these two paths are in addition to. Specifically, claim 1 establishes the collection circuit having “N paths” wherein “N being an integer greater than 1”. Thus, the collection circuit can already have any number of paths greater than 1. 
Claim 2 recites the limitations “one of the paths” and “the other path”. However, the claims already established “N paths” and “two additional paths”.  As such, it is unclear as to which paths these limitations are referring. 
Claim 3 recites the limitation “the controller is able to control the modulation of each modulator”. The use of the phrase “able to” renders it unclear whether or not the claimed device is actually performing the recited functions.
3 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the gradient descent algorithm" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the Nelder-Mead algorithm" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “an optical filter able to eliminate a sideband”. The use of the phrase “able to” renders it unclear whether or not the claimed device is actually performing the recited functions.
Claim 8 recites the limitation "the receiving device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a phased antenna array, the phased antenna array including N elementary antennas, N being an integer greater than 1”. However, claim 1 already establishes “a phased antenna array, the phased antenna array including N elementary antennas, N being an integer greater than 1”. As such, it is unclear if claim 9 is repeating the limitations already recited in claim 1, or if claim 9 is establishing a second instance of such features. 
Claims 10-11 depend from claim 9 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Claim 10 recites the limitation “the phased antenna array” in lines 2-3. However, both claim 1 and claim 9 establish “a phased antenna array”. As such, it is unclear as to which phased antenna array these limitations refer. 

Claim 11 depends from claim 10 and is therefore rejected for the same reason(s) of indefiniteness as stated above.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, Prucnal US 2017/0063461 A1 (hereinafter Prucnal) teaches an optical reception device (Fig. 2A; Par. 7-8; Par. 26-27), the reception device  being able to receive a signal from a phased antenna array (34, Fig. 2A; Par. 7-8; Par. 26-27), the phased antenna array including N elementary antennas, N being an integer greater than 1 (antenna 1-N, Fig. 2A; Par. 7-8; Par. 26-27), the reception device  including: a light source (laser array, Fig. 2A) capable of generating an optical carrier at a reference frequency and M phased optical beams relative to a replica of the optical carrier and which are frequency-shifted relative to the reference frequency, M being an integer greater than 1 (an optical carrier, which is comprised of M distinct wavelengths 36, Par. 7-8; Par. 26-27), a collection circuit for the signals from the N elementary antennas, the collection circuit including N paths each connected to a respective elementary antenna (paths between antennas 1-N and demodulators 38, Fig. 2A), each path  including a modulator (mod, Fig. 2A) able to modulate at least one of the phase and the amplitude of an incident signal according to a modulation (Par. 7-8; Par. 26-27), a beam-forming network (42, Fig. 2A) connecting M+1 first ports (input ports to 42, Fig. 2A) to N second ports (output ports of 42, Fig. 2A), each second port being connected to a respective path of the N paths (connected to respective antenna and modulator 1-N, Fig. 2A), M first ports of the M+1 
Prucnal does not teach the first port not connected to one of the M optical beams being a control port, the control port being connected to the other ports so that a maximum optical intensity on the control port corresponds to phased signals on the N second ports, a photodiode connected to the control port and able to measure the optical intensity of the signal of the control port at the reference frequency, and a controller able to control the modulation of each modulator as a function of the optical intensity measured by the photodiode. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Prucnal to include such features in view of any of the cited prior art references of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Le Grange et al. US 2012/0162011 A1; Chavez US 4736463; Puleri et al. US 2018/0062261 A1; Goodwin et al. US 4725844; CAILLE et al. US 2014/0320346 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636